Opinión disidente emitida por el
Juez Presidente Señor Hernández Denton,
a la cual se une el Juez Asociado Señor Rivera Pérez.
Disentimos enérgicamente de la decisión de este Tribunal porque tiene como resultado directo no sólo la eutana-sia de Zafira —la cachorra objeto de este litigio— sino que implicará el exterminio a largo plazo de decenas de miles de mascotas en Puerto Rico.
En el caso de autos, el Tribunal de Apelaciones, Región Judicial de San Juan (Martínez Torres, Feliciano Acevedo, Escribano Medina, Js.), confirmó una resolución del Secre-tario de Agricultura que ordenó la eutanasia de una cacho-rra Pitbull llamada “Zafira”. Tras examinar detenidamente el expediente ante nuestra consideración, entendemos que los Arts. 1-3 y 4 de la Ley Núm. 158 de 23 de julio de 1998 (5 L.P.R.A. secs. 1601-1603 y 1610) (Ley Núm. 158), que prohíben la posesión y venta de los perros Pitbull e impone a sus dueños la obligación de sacrificarlos so pena de sufrir multas y penas de cárcel, es inconstitucional.
Contrario a los miembros de este Tribunal que están de acuerdo con confirmar la sentencia recurrida, considera-mos que dicho estatuto y su reglamento violan el derecho a un debido proceso de ley, en su vertiente sustantiva, con-sagrado en la Sección 7 del Artículo II de nuestra Consti-tución, L.P.R.A., Tomo 1. Por ello, y porque lo contrario implica avalar el exterminio indiscriminado de miles de animales, disentimos. Por ende, revocaríamos la sentencia recurrida.
*648I
Como un regalo del Día de Reyes de 2008, llegó a la casa de la familia del Sr. Alfredo Rolón López una cachorra Pit-bull a la que llamaron “Zafira”. Pocos meses después, un agente de la Policía de Puerto Rico intervino con el señor Rolón López y presentó una querella en su contra al per-catarse de que tenía a Zafira en su hogar, en violación a la prohibición sobre la tenencia de Pitbulls contenida en la Ley Núm. 158 y sin estar registrada en el Registro de Pit-bulls del Departamento de Agricultura. A raíz de dicha in-tervención, un veterinario del Departamento de Agricul-tura dictó una orden que disponía el sacrificio de Zafira.
Por su parte, el señor Rolón López solicitó la revisión de dicha orden ante el Departamento de Agricultura. Surge del Informe del Oficial Examinador que atendió el asunto, que durante la vista declararon el Dr. Héctor Ortiz Lla-vona, veterinario, en representación del Departamento de Agricultura, y el señor Rolón López. En su Informe, el Ofi-cial Examinador concluyó que Zafira es una Pitbull que no está registrada en el Departamento de Agricultura, que está vacunada según lo requiere la ley, que es mansa, sa-ludable y que es considerada parte de la familia del señor Rolón López. Determinó, a base del testimonio del doctor Ortiz Llavona, que la mayoría de las mordeduras de perros reportadas son hechas por perros de razas distintas a los Pitbulls, incluso de razas cuya cantidad en la isla es menor.
En las conclusiones de derecho que plasmó el Oficial Examinador en su Informe concluyó que la prohibición de los Pitbulls añadida mediante la Ley Núm. 158, supra, a la Ley Núm. 70 de 23 de junio de 1971 (Ley Núm. 70), es un “contrasentido absoluto”. Apéndice de la Petición de apela-ción, pág. 28. A esos efectos, éste señaló que el lenguaje expreso de la Ley Núm. 70 faculta al Secretario de Agricul-*649tura a prohibir aquellas especies de, entre otros, mamífe-ros silvestres que considere perjudiciales para la agricul-tura e industrias afines y que por su rapacidad o venenosidad sean peligrosos para los seres humanos.(1) A raíz de ello, afirmó que el Pitbull, al ser un mamífero do-méstico, no se encuentra dentro de aquellos que podrían ser prohibidos bajo este estatuto, pues la ley sólo le faculta a prohibir mamíferos silvestres perjudiciales a la agricultura. Concluyó, además, que al no ser el perro un animal rapaz ni venenoso, tampoco puede ser prohibido bajo este estatuto.
No obstante, al realizar su recomendación, el Oficial Examinador indicó que "en esta instancia adjudicativa no tenemos facultad para determinar que una ley es inconstitucional. Ello sólo puede hacerlo un tribunal”. Apéndice de la Petición de apelación, pág. 28. Por ello, el Oficial Examinador indicó que estaba obligado a confirmar la orden de eutanasia y así lo hizo.
Por su parte, el Secretario de Agricultura emitió una resolución en la que dispuso que “[ljuego de estudia[r] el [Informe del Oficial Examinador] lo adoptamos en su tota-lidad por encontrarlo conforme a derecho y lo hacemos for-mar parte de esta Resolución”. Apéndice de la Petición de apelación, pág. 29.
Inconforme, el señor Rolón López acudió al Tribunal de Apelaciones. Alegó, en primer lugar, que la Ley Núm. 158 es inconstitucional por violar la cláusula de igual protec-ción de las leyes. Además, argumentó que la vista adminis-trativa que se le proveyó no contó con las garantías míni-mas del debido proceso de ley procesal, ya que era una *650vista pro forma en la que no se le permitió demostrar que Zafira no representa peligro para los ciudadanos. Argüyó también que la Ley Núm. 158 es contraria al debido pro-ceso de ley sustantivo porque constituye una medida arbi-traria y caprichosa que no responde a un interés legítimo del Estado. Por último, adujo que la Ley Núm. 158 adolece de vaguedad debido a que la descripción que provee de los animales prohibidos es insuficiente.
Estando pendiente el recurso ante el Tribunal de Apela-ciones, el Secretario de Agricultura emitió la Orden Admi-nistrativa 2008-48 de 27 de octubre de 2008. En ésta or-denó la paralización de todos los casos relacionados con la Ley Núm. 158 ante dicha agencia hasta tanto el referido foro resolviera el recurso presentado por el señor Rolón López así como otro presentado por la Sra. Fátima Monta-ñez Vargas. Prohibió, además, a todos los veterinarios del referido departamento dictar órdenes de eutanasia.
Ese mismo día, el Tribunal de Apelaciones emitió una sentencia en la que confirmó la orden de eutanasia recurrida. (2) El foro apelativo intermedio estimó que en la vista administrativa se cumplió con el debido proceso de ley procesal porque el señor Rolón López tuvo una oportu-nidad justa de ser oído. Concluyó, además, que, al ser el Pitbull un bien ilegal per se, no procedía su devolución una vez confiscado.(3) En cuanto al planteamiento de vaguedad, determinó que cualquier persona de inteligencia promedio podría concluir que un animal que exhibe las característi-cas descritas en el estatuto es un Pitbull. No obstante, el Tribunal de Apelaciones no se expresó en cuanto a los se-ñalamientos del señor Rolón López relativos a la constitu-*651cionalidad de la Ley Núm. 158 según el debido proceso de ley sustantivo y la igual protección de las leyes.
Ante esta determinación, el señor Rolón López acudió ante nos mediante un recurso de apelación, el cual acogi-mos como un certiorari. En esencia, alegó que el Tribunal de Apelaciones erró al determinar que la vista administra-tiva cumplió con el debido proceso de ley procesal y al resolver que la Ley Núm. 158 no adolece de vaguedad. Por último, sostiene que dicho foro erró al no atender sus seña-lamientos en lo que respecta a la validez del estatuto según las garantías constitucionales sobre el debido proceso de ley sustantivo y la igual protección de las leyes.
Examinado el recurso, acordamos expedir. La Procura-dora General compareció y alegó, en síntesis, que la Ley Núm. 158 no adolece de vaguedad porque provee una des-cripción adecuada de los perros prohibidos; que no viola las garantías constitucionales al debido proceso de ley en su vertiente sustantiva y de la igual protección de las leyes, y que la vista administrativa cumplió con el debido proceso de ley procesal. (4)
Lamentablemente no hemos logrado consensuar una pos-tura en cuanto a la correcta resolución de esta controversia. Ello a pesar de que es precisamente ante los casos extraor-dinarios como éste que debemos ejercer con prudente arrojo el poder de revisión judicial que la Constitución deposita en esta Curia y, por ende, en cada uno de sus miembros. No *652obstante, y como por estar igualmente divididos se ha con-firmado la sentencia recurrida, nos vemos obligados a con-cretar nuestro parecer para que no quede duda de que hu-biésemos revocado la sentencia recurrida.
II
A. La Ley Núm. 70 fue aprobada por la Asamblea Le-gislativa en 1971 para, según su Sec. 1, otorgar al Secreta-rio de Agricultura la facultad de designar aquellos peces, moluscos, crustáceos, anfibios, reptiles, aves silvestres, mi-croorganismos, insectos, mamíferos silvestres, o de sus huevos o crías, cuya introducción, posesión, adquisición, venta y traspaso deben estar prohibidas por ser perjudicia-les para la agricultura, las industrias agropecuarias, la horticultura, la silvicultura o la vida silvestre, o que por sus características de rapacidad o venenosidad puedan constituir una amenaza o riesgo a la vida o seguridad de los humanos. 5 L.P.R.A. sec. 1601.
La Ley Núm. 158 enmendó la Sec. 1 de la Ley Núm. 70 para prohibir la introducción, importación, posesión, ad-quisición, crianza, compra, venta y traspaso de cualquier naturaleza de los perros conocidos como Pitbull Terriers, e híbridos producto de cruces entre éstos y perros de otras razas. 5 L.P.R.A. sec. 1601. En específico se prohíben los cruces entre bulldogs y terriers, y se define como una raza del bull terries que incluye los Staffordshire Bull Terries, American Staffordshire Terriers, American Pit Bull Terriers y mezclas de éstos y otras razas de terriers. Íd. Nó-tese que al prohibirse también las mezclas, es decir, a los satos que surjan de los cruces de los perros mencionados que, de por sí, supuestamente son mezclas de bulldogs y terriers, aumenta exponencialmente la cantidad de anima-les que están sujetos a la Ley Núm. 158.
En la Exposición de Motivos de esta ley, el legislador expresó que los Pitbulls son extremadamente peligrosos; *653que han atacado y mutilado a cientos de ciudadanos; que muchos estados han decidido prohibirlos, y que así se debía proceder para poner fin a la situación. Exposición de Moti-vos de la Ley Núm. 158, supra, 1998 (Parte 1) Leyes de Puerto Rico 626. Con dicho propósito en mente, el legisla-dor aprobó una medida de vigencia inmediata, dirigida a conseguir su exterminio en la Isla.
La Ley Núm. 158 dispuso que toda persona que pose-yera uno de estos perros a la fecha de su aprobación podría inscribirlo, dentro de un “periodo de gracia”, en un registro que debió haberse creado para eso en el Departamento de Agricultura. 5 L.P.R.A. sec. 1601.(5) El periodo de gracia que se estableció inicialmente para la inscripción en el re-gistro fue de nueve meses a partir de la aprobación de la Ley Núm. 158, pero luego se amplió a un año mediante la Ley Núm. Ill de 30 de abril de 1999, por lo que culminaría el 23 de julio de 1999. Íd. Según las medidas en controver-sia, luego de dicha fecha, un Pitbull que no esté registrado podrá ser incautado por el Secretario de Agricultura o des-truido de la forma que dicho funcionario considere más conveniente. 5 L.P.R.A. sec. 1605.
No obstante, el registro fue creado mediante reglamento el 18 de noviembre de 1999, luego de que el periodo de gracia dispuesto en la Ley Núm. 158 expirara. Véase Re-glamento para Prohibir la Introducción, Importación, Po-sesión, Adquisición, Crianza, Venta y Traspaso en Puerto Rico de los Perros conocidos como “Pitbull Terriers” y sus Cruces, Así como para Establecer un Registro de dichos Perros Existentes en Puerto Rico, Reglamento Núm. 6045 del Departamento de Agricultura de 18 de noviembre de *6541999. Ello, porque el periodo de gracia había finalizado el 23 de julio de 1999, cuatro meses antes de que se aprobara el referido reglamento. Es decir, contrario a lo establecido en la ley, nunca hubo un periodo de gracia ya que el regis-tro no se creó a tiempo y los ciudadanos nunca tuvieron la oportunidad real de inscribir sus Pitbulls en el registro.
A pesar de que el registro no se estableció dentro del periodo dispuesto en la ley, porque el reglamento que lo creó se aprobó luego de que el periodo expirara, el Art. VII de dicho reglamento dispone que todo perro Pitbull que no esté registrado será considerado ilegal y estará sujeto a la eutanasia compulsoria. Art. VII del Reglamento Núm. 6045, supra. Este artículo también establece que el dueño del perro será responsable de los costos de la eutanasia compulsoria y la disposición del cuerpo de su mascota. Íd.
Además de verse obligado a sacrificar a su perro y a sufragar los costos de ese procedimiento, el dueño del animal también puede ser castigado con una multa de hasta $1,000, pena de cárcel de hasta un año, o ambas, a discre-ción de tribunal. 5 L.P.R.A. sec. 1610; Art. X del Regla-mento Núm. 6045, supra. Los reincidentes enfrentan mul-tas de $5,000, pena de reclusión de tres años, o ambas, a discreción del tribunal. 5 L.P.R.A. sec. 1610; Art. X del Re-glamento Núm. 6045, supra.
Claramente, el resultado pretendido mediante la im-plantación de la prohibición absoluta, la eutanasia com-pulsoria de los animales y las multas y penas de cárcel a sus dueños es el exterminio de los Pitbulls y sus cruces en la Isla. Ello, pues se dispuso que los perros que estuviesen vivos al momento de aprobarse la Ley Núm. 158, y aquellos que nacieran dentro del año luego de ser aprobada, debían ser esterilizados y registrados. Asimismo, los que no hubie-sen sido registrados deben ser sacrificados. Sin embargo, como el registro no fue creado dentro del periodo dispuesto en la Ley Núm. 158, el resultado neto de la implantación de dicha ley y su reglamento es que todos los Pitbulls y sus *655cruces en Puerto Rico se consideran ilegales y sus dueños los deben sacrificar.
Expuesto el contenido de la Ley Núm. 158 y su regla-mento, resulta necesario reseñar el contexto en el que fue-ron aprobados ambos preceptos y la situación actual en Estados Unidos y Puerto Rico.
B. Como señalamos anteriormente, la Ley Núm. 158 fue aprobada en 1998. En ese momento, y a lo largo de las décadas de los ochenta y los noventa, hubo un auge de este tipo de prohibiciones en Estados Unidos. Ello generó, a su vez, múltiples litigios en los que se cuestionó la constitu-cionalidad de las medidas. Salvo puntuales excepciones, la constitucionalidad de las leyes y ordenanzas fue sostenida por el poder de razón de Estado.
En 1994, el Prof. Miguel A. Velázquez Rivera realizó un análisis de los distintos tipos de restricciones existentes en Estados Unidos. Véase M. Velázquez Rivera, Validez legal de la reglamentación por la Asamblea Legislativa de la im-portación, venta y posesión en Puerto Rico de perros de la raza pit bull, 63 (Núm. 1) Rev. Jur. U.P.R. 1 (1994). En su análisis reseñó algunos casos en los que se sostuvo la vali-dez de ciertas ordenanzas municipales en la Corte Federal para el Distrito Sur de Ohio, la Corte de Apelaciones de Wisconsin y la Corte de Apelaciones de Ohio, entre otras. Al analizar un posible ataque constitucional bajo el debido pro-ceso de ley en su vertiente sustantiva, el referido autor ex-presó que no hallaba impedimento según el debido proceso de ley sustantivo a que el Estado prohíba la posesión de Pitbulls y aim ordene que sean sacrificados. íd., pág. 15. Sin embargo, también señaló que en las jurisdicciones en las que se adopta la posición que denominó “radical” de prohibir de forma absoluta los Pitbulls, las medidas no aplican a los dueños que ya los tenían y que los inscriban en los registros correspondientes. íd., págs. 7 y 13.
En años recientes el panorama jurídico en Estados Uni-dos ha cambiado drásticamente. Actualmente, diez estados *656prohíben a sus municipios aprobar ordenanzas para regular razas específicas.(6) Un solo estado, Ohio, cuenta con legis-lación estatal que impone restricciones sobre los Pitbulls, los que define como perros peligrosos en su legislación sobre la tenencia de perros. Véase Ohio Rev. Code Ann. Sec. 955.01 et seq. (2010). Allí se exige que todos los perros ma-yores de tres meses, sin distinción de raza, estén registrados en los registros municipales de mascotas. Ohio Rev. Code Ann. Sec. 955.01 (2010). Nótese, sin embargo, que en dicho estado sólo se regula estrictamente la posesión de los Pitbu-lls y los demás perros que califica como peligrosos mediante requisitos sobre el confinamiento al que deben ser someti-dos, el uso de bozales y los seguros de responsabilidad que deben adquirir sus dueños, entre otros. Ohio Rev. Code Ann. Sec. 955.22(D) (2010). Es decir, en Ohio, el estado cuya legis-lación es la más estricta respecto a los Pitbulls, su tenencia no se prohíbe de forma absoluta ni se ordena su eutanasia automática. Allí solamente se puede ordenar la eutanasia de manera adicional o alternativa a otras sanciones en casos específicos. Así, por ejemplo, procede la eutanasia compulso-ria cuando han sido quirúrgicamente silenciados, lo cual está prohibido en los Pitbulls. Íd.; Ohio Rev. Code Ann. Sec. 955.99(f) (2010).
Hoy ningún estado ordena la eutanasia compulsoria y automática de todo Pitbull dentro de los límites de su jurisdicción,(7) El hecho de que ningún estado prohíba es-pecíficamente a los Pitbulls no significa que éstos no hayan *657tomado medidas estrictas para proteger a sus constituyen-tes de los ataques de estos perros. La gran mayoría de los estados han decidido regular la posesión de lo que denomi-nan “animales peligrosos”.
Según estos cambios en Estados Unidos, nuestra Legis-latura aprobó recientemente el Proyecto de la Cámara 1890 de 18 de agosto de 2009 en un esfuerzo por armonizar nuestra legislación con la corriente prevaleciente en los estados. Según indica su título, el P. de la C. 1890, supra, fue creado para “[Establecer las obligaciones de los dueños y guardianes de animales domésticos peligrosos y poten-cialmente peligrosos; y enmendar la Ley Núm. 70 de 23 de junio de 1971, según enmendada, a los fines de eliminar lo incompatible con la nueva norma Informe sobre el P. de la C. 1890 (Senado), pág. 1.
El propósito de dicho proyecto fue derogar la Ley Núm. 158 y establecer las restricciones aplicables a los dueños de animales peligrosos y potencialmente peligrosos, según allí se definían. En la Exposición de Motivos del P. de la C. 1890, supra, se expresó:
Es nuestra opinión que mediante la aplicación de la referida Ley Núm. 70 [según enmendada por la Ley Núm. 158, supra,] se cometió un error al basarse en la premisa de que sólo los perros “Pitbull” son peligrosos. Es preciso indicar que la Ley Núm. 70, antes citada, fue adoptada a[u]n cuando grupos de interés sobre animales que participaron en las vistas públicas sostuvieron su fírme oposición en contra de dicha Ley. Exposi-ción de Motivos del P. de la C. 1890, supra, pág. 2.
El Informe sobre dicho proyecto de la Comisión de Se-guridad Pública y Asuntos de la Judicatura del Senado de 12 de noviembre de 2009, recomendó la aprobación del proyecto. Asimismo, el Primer Informe Positivo con En-miendas sobre el P. de la C. 1890, supra, de la Comisión de Recursos Naturales, Ambientales y Energía de la Cámara de Representantes de 30 de septiembre de 2009, reseña las ponencias positivas sobre el proyecto que sometieron el De-*658partamento de Justicia, el Departamento de Agricultura, la Policía de Puerto Rico, el Colegio de Médicos Veterina-rios, la Organización de Pitbulls de Puerto Rico y la Fede-ración Canófila de Puerto Rico.
En el Informe se reseña extensamente el contenido de la ponencia que ofreció el Colegio de Médicos Veterinarios de Puerto Rico. Esta agrupación profesional expresó que, al igual que la American Veterinary Medical Association, no apoyan la prohibición absoluta de los Pitbulls, pues los es-tudios científicos demuestran que no son una amenaza mayor para la sociedad que cualquier otro tipo de perro. Indi-caron, además, que según la Dra. Karen Overall, veterinaria experta en comportamiento animal y profesora del Departamento de Psiquiatría en la Escuela de Medi-cina de la Universidad de Pennsylvania, las razas que ocu-pan los primeros lugares en las listas de mordeduras son, por lo general, las razas más populares en la época por lo que ello se debe tener en cuenta al determinar la frecuen-cia con la que muerden. La doctora Overall también sos-tiene que el término “Pitbull” se emplea para describir un gran número de tipos de perro sin considerar su base ge-nética, por lo que muchas veces se identifica a un perro como tal cuando, en realidad, no lo es. Por otro lado, el Colegio de Médicos Veterinarios también basó su ponencia en los estudios realizados por el Dr. Randall Lockwood, experto en comportamiento animal e investigador de la So-ciedad Protectora de Animales de Estados Unidos. Según los estudios realizados por este experto, no hay diferencias de comportamiento que indiquen que los Pitbulls son más peligrosos que cualquier otro tipo de perro.(8)
Cabe señalar que el referido informe concluye expre-sando que el P. de la C. 1890, supra, es una medida “de justicia para miles de ciudadanos puertorriqueños .... La *659prohibición existente en la actualidad no adelanta ningún fin público ni responde a la realidad del manejo responsa-ble por la mayoría de los poseedores de un perro de la raza 'pitbull’ Informe de la Comisión de Recursos Naturales, Ambientales y Energía de la Cámara de Representantes sobre el R de la C. 1890, supra.
El proyecto en cuestión fue aprobado por la Asamblea Legislativa y enviado al Gobernador para su firma. No obs-tante, éste lo vetó. Tomamos conocimiento oficial de un co-municado emitido por la Oficina de Prensa de la Fortaleza, en el que se reseñaron las razones que motivaron dicho veto. En éste se indicó que el Primer Ejecutivo no estaba de acuerdo con la carga económica que supondría obtener el seguro de responsabilidad que requería la medida y que “las imposiciones que se encuentran en este proyecto sobre el confinamiento de los animales atentarían contra el bienes-tar y el trato justo de todo animal doméstico”. Comunicado de Prensa, “Gobernador veta ley de animales domésticos”, 1 de enero de 2010, http://www.fortaleza.gobierno.pr/ news_detalle.php?id=485.
Asimismo, tomamos conocimiento oficial de que la Cá-mara de Representantes aprobó la Resolución Conjunta de la Cámara 443 de 18 de mayo de 2009 con el visto bueno de la Comisión de lo Jurídico y Ética. A través de la referida resolución, se buscaba establecer una moratoria en todos los casos relacionados a la Ley Núm. 158. La Exposición de Motivos de la referida resolución dispone:
Información provista por oficiales del Departamento de Agricultura y la comandancia del área de Carolina han con-firmado que en el año 2008 se han sacrificado a [sic] sobre ochocientos (800) canes de la raza “Pit-Bull Terrier”. Dicho ex-terminio se realizó a[u\n cuando el caso de Alfredo Rolón López v. Departamento de Agricultura se ventila en los Tribunales. ... La inoperancia del registro de mascotas agrava la situación actual, y con más razón esta Asamblea Legislativa debe pro-mover una moratoria a los efectos de detener los sacrificios *660injustificados. (Énfasis suplido.) Exposición de Motivos de la R.C. de la C. 443, supra, págs. 1-2.
Visto lo anterior, pasemos a exponer el derecho aplicable a una controversia sobre el debido proceso de ley.
III
La Sec. 7 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico dispone que “[n]inguna persona será privada de su libertad o propiedad sin debido proceso de ley ...”. Const. E.L.A., L.P.R.A., Tomo 1, ed. 2008, pág. 296. Como es sabido, el debido proceso de ley se manifiesta en dos dimensiones: sustantiva y procesal. En su vertiente sustantiva, el debido proceso de ley impide que, al aprobar leyes o al actuar, el Estado afecte de manera irrazonable, arbitraria o caprichosa los intereses de propiedad o liber-tad de los ciudadanos. Rivera Rodríguez & Co. v. Lee Stowell, etc., 133 D.P.R. 881, 887-888 (1993). Por su parte, el debido proceso de ley procesal garantiza que al verse afectado algún derecho de propiedad o de libertad el ciuda-dano tendrá acceso a un proceso justo, equitativo e imparcial. íd. Es por ello que, como cuestión de umbral, es preciso determinar si estamos ante una controversia que involucra un derecho de propiedad o libertad.
Hace casi medio siglo, en Infante v. Leith, 85 D.P.R. 26 (1962), reconocimos que en el ordenamiento jurídico puer-torriqueño los perros son considerados objetos de derecho susceptibles de ser parte del patrimonio individual. En dicho caso, uno de los más pintorescos en nuestro acervo ju-risprudencial, el perro de los demandantes, un Fox Terrier llamado Nerón, fue atacado por los perros de los demanda-dos mientras se encontraba en el patio de sus dueños ca-vando un hueco para ocultar una presa. El foro de instan-cia se negó a conceder cuantía alguna de acuerdo con el Artículo 1805 del Código Civil, 31 L.P.R.A. sec. 5144, por *661los daños emocionales sufridos por su dueña al ver el mal estado en el que quedó Nerón. Al revocar esa determina-ción expresamos que
[e]n nuestra legislación están considerados los animales como objetos de derecho, susceptibles de formar parte de relaciones reales y contractuales. Constituyen parte del patrimonio individual. Sobre ellos, así como sobre los demás bienes que posee el hombre, se ejerce el derecho de disfrute, considerado uno “fundamental del ser humano”. —Constitución, Art. 11(7). (Escolio omitido.) Infante v. Leith, supra, pág. 39.
En aquel momento nuestra decisión contrastó con aque-lla tomada por el Tribunal Supremo de Estados Unidos a finales del siglo XIX en Sentell v. New Orleans & C. Railroad Co., 166 U.S. 698 (1897). Allí, el máximo foro federal determinó que el derecho a la propiedad sobre los perros era imperfecto, por lo que no se encontraba dentro del ám-bito de protección de la Constitución de Estados Unidos. Razonó que, a diferencia de otros animales domésticos, como los caballos y las vacas, cuyo valor económico es in-trínseco, los perros son como los gatos y los pájaros, porque se poseen por placer, curiosidad o capricho. Íd., pág. 704. Por ello, concluyó que los perros no están protegidos por el debido proceso de ley de la Enmienda XIV de la Constitu-ción de Estados Unidos. No obstante, expresó que si los perros fueran considerados propiedad en todo el sentido de la palabra, aún estarían sujetos al poder de razón de Estado. Íd., págs. 695-696. Véase, además, Nicchia v. New York, 254 U.S. 228, 231 (1920).
En los últimos años, la mayoría de las cortes de circuito federales se han apartado de la decisión del Tribunal Supremo de Estados Unidos en Sentell v. New Orleans & C. Railroad Co., supra, y han reconocido que el derecho a la propiedad sobre los perros y los gatos es pleno y merece protección constitucional. Así, por ejemplo, la Tribunal Federal de Apelaciones para el Primer Circuito determinó re-*662cientemente que los contornos del derecho constitucional a la propiedad sobre los perros están lo suficientemente de-limitados como para denegar el reclamo de inmunidad cua-lificada de un alcalde que ordenó la incautación de todos los perros que se encontraran en los residenciales públicos de su municipio. Maldonado v. Fontanes, 568 F.3d 263 (1er Cir. 2009).
Allí, veinte familias residentes de residenciales públicos del Municipio de Barceloneta presentaron una demanda ante el Tribunal Federal de Distrito para el Distrito de Puerto Rico contra el alcalde del referido municipio. Luego de que el alcalde presentara una moción de desestimación, la cual fue denegada, recurrió al Tribunal Federal de Ape-laciones para el Primer Circuito. El referido foro describió los acontecimientos que dieron lugar a la demanda de esta forma:
[E]mpleados uniformados del Municipio [de Barceloneta] y trabajadores de Animal Control Solutions (ACS), un contra-tista privado contratado por el Municipio, llegaron a tres resi-denciales públicos y capturaron violentamente a numerosos perros y gatos. Fueron de puerta en puerta y exigieron que los residentes entregaran a sus mascotas so pena de ser desahu-ciados. ... Empleados municipales y trabajadores de ACS tam-bién capturaron a varias mascotas que se encontraban en las áreas comunes del residencial, incluso quitándoselas a los ni-ños. ...
Una vez capturaron las mascotas, los empleados municipales y los trabajadores de ACS inyectaron a algunos animales una substancia desconocida. También golpearon violentamente a los animales contra los lados de un camión, causando que algunos residentes creyeran que sus mascotas habían sido matadas en su presencia. Aquellos animales que sobrevivieron el trauma inicial murieron cuando los arrojaron desde un puente de 50 pies de altura conocido como El Paseo del Indio. ... Luego, al-gunos residentes encontraron a sus mascotas muertas debajo del puente. (Traducción nuestra.) Maldonado v. Fontanes, supra, págs. 266-267.
*663Al confirmar en parte la decisión del Tribunal de Dis-trito, dicho foro apelativo expresó:
An individual’s interest in his pet cat or dog does fall within the Fourth Amendment’s prohibition of unreasonable seizures, though we have not addressed the question before. ... [P]rivately owned pet dogs do qualify as property such that pets are “effects” under the seizure clause of the Fourth Amendment. Maldonado v. Fontanes, supra, págs. 270-271.
De esta forma, quedó establecido que los perros son pro-piedad para efectos de la protección contra incautaciones irrazonables de la Cuarta Enmienda de la Constitución de Estados Unidos, aplicable a los estados a través de la cláu-sula del debido proceso de ley de la Enmienda XIV de dicha Constitución. Emdas. IV y XIV, Const. EE. UU., L.P.R.A., Tomo 1; Maldonado v. Fontanes, supra.
Al así resolver, el Tribunal Federal de Apelaciones para el Primer Circuito se unió a otros seis circuitos que desde 1994 han ido reconociendo el interés propietario constitu-cionalmente protegido que poseen las personas sobre sus perros. Véanse: Viilo v. Eyre, 547 F.3d 707 (7mo Cir. 2008); Altman v. City of High Point, N.C., 330 F.3d 194 (4to Cir. 2003); Brown v. Muhlenberg TP, 269 F.3d 205 (3er Cir. 2001); Fuller v. Vines, 36 F.3d 65 (9no Cir. 1994); Lesher v. Reed, 12 F.3d 148 (8vo Cir. 1994). Además, recientemente el Tribunal Federal de Apelaciones para el Décimo Circuito, al revocar la desestimación de una demanda en la que se cuestionó, según el debido proceso de ley sustantivo, la constitucionalidad de una prohibición similar a la que nos ocupa, reconoció el derecho propietario de los demandantes sobre sus perros. Dias v. City and County of Denver, 567 F.3d 1169 (10mo Cir. 2009).
A pesar de que reconocemos que en nuestro ordena-miento los perros son propiedad y que igual curso siguen la mayoría de los circuitos federales, ello no los coloca fuera del alcance del poder de razón de Estado, como correcta-*664mente estableció el Tribunal Supremo de Estados Unidos en Sentell v. New Orleans & C. Railroad Co., supra. Ello, pues, el poder de razón de Estado no se refiere a un poder especializado del Gobierno, sino al poder inherente de los gobiernos estatales y locales para proteger la salud, segu-ridad, moral y el bienestar general de las personas dentro de su jurisdicción. J.E. Nowak y R.D. Rotunda, Constitutional Law, 8va ed., Minneapolis, West, 2010, Sec. 11.1(c), pág. 465. El profesor Velázquez Rivera también reconoció este límite al poder propietario que se ejerce sobre los pe-rros al expresar:
Es cierto que todo dueño de un perro Pit Bull tiene un de-recho propietario sobre su animal y que el Estado tiene el deber de respetar ese derecho. Pero, la jurisprudencia cons-tante del Tribunal Supremo de Estados Unidos y de Puerto Rico es clara en el sentido de que el ejercicio del derecho de propiedad no es absoluto. Está supeditado a intereses sociales que se agrupan en el concepto de “poder de razón de [EJstado” o “police power”. Velázquez Rivera, supra, pág. 15.
Dicho poder del Estado, a su vez, debe respetar los lími-tes impuestos por el debido proceso de ley sustantivo. Marina Ind., Inc. v. Brown Boveri Corp., 114 D.P.R. 64 (1983), citando a E.L.A. v. Márquez, 93 D.P.R. 393 (1966), y a A. Roig, Sucrs, v. Junta Azucarera, 77 D.P.R. 342 (1957). En el pasado hemos utilizado dos escrutinios diferentes al revisar una ley según la lupa del debido proceso de ley sustantivo. El tipo de escrutinio a ser aplicado dependerá de la naturaleza de la reglamentación en cuestión. Si se trata de una reglamentación socioeconómica, hemos em-pleado un criterio de racionalidad mínima.
De acuerdo con el referido criterio, la medida será vá-lida si responde a un objetivo legítimo del Estado y si está racionalmente relacionada con ese objetivo. Marina Ind., Inc. v. Brown Boveri Corp., supra, citando a E.L.A. v. Márquez, supra, y a A. Roig, Sucrs, v. Junta Azucarera, supra. Se entiende que una medida está racionalmente relacio-*665nada con el objetivo legítimo del Estado si no es arbitraria, irracional o caprichosa, y si tiene una relación real y sus-tancial con él. Salas v. Municipio de Moca, 119 D.P.R. 625, 633 (1987); Marina Ind., Inc. v. Brown Boveri Corp., supra.
Debemos tener presente siempre que la acción legisla-tiva se presume constitucional, por lo que, al interpretar una ley, los tribunales deben esforzarse por preservarla. E.L.A. v. Aguayo, 80 D.P.R. 552, 597 (1958); Nogueras v. Hernández Colón, 127 D.P.R. 405, 412 (1990). Por dicha razón, este Tribunal acertadamente ha declinado entrar a evaluar la sabiduría de las medidas legislativas de carác-ter socioeconómico. Morales v. Lizarribar, 100 D.P.R. 717 (1972).
Sin embargo, ello no implica que no tengamos la obliga-ción de determinar, en el ejercicio de nuestro deber de re-visión constitucional, si una medida de carácter socioeco-nómico está racionalmente relacionada con un objetivo estatal legítimo cuando un ciudadano reclama la protec-ción de un derecho de propiedad o libertad. Es decir, inde-pendientemente del aspecto social o económico que el legis-lador decida regular en el ejercicio de sus prerrogativas, y, aun ante nuestra deferencia hacia la discreción que tiene para hacerlo, la medida debe respetar el debido proceso de ley sustantivo según la See. 7 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, supra.(9)
Por su parte, el debido proceso de ley en su vertiente procesal garantiza que el procedimiento mediante el cual se priva a una persona de su propiedad o libertad sea justo *666y equitativo. Hernández v. Secretario, 164 D.P.R. 390, 395 (2005). El fin medular del debido proceso de ley en su ver-tiente procesal es que se le provea al ciudadano un proce-dimiento justo en la resolución de los hechos y derechos que sirven de base para las acciones del Estado que le pri-van de su libertad o propiedad. Íd., citando a López Vives v. Policía de P.R., 118 D.P.R. 219 (1987).
Luego de que se determina que existe un derecho de libertad o propiedad afectado por una acción gubernamen-tal, es necesario determinar qué garantías se le deben ofre-cer al ciudadano. Hernández v. Secretario, supra, pág. 395. Como es sabido, las exigencias mínimas del debido proceso de ley procesal son: (1) notificación adecuada del proceso; (2) proceso ante un juez imparcial; (3) oportunidad de ser oído; (3) derecho a contrainterrogar testigos y a examinar la evidencia presentada en su contra; (5) tener oportunidad de asistencia de abogado, y (5) que la decisión se funda-mente en el expediente. Íd., citando a Rivera Santiago v. Srio. de Hacienda, 119 D.P.R. 265, 274 (1987).
Expuesto el derecho aplicable a la controversia ante nos, procedemos a examinar concretamente los señala-mientos del señor Rolón López.
IV
Examinaremos, en primer lugar, el argumento del señor Rolón López relativo a que la vista administrativa cele-brada ante el Departamento de Agricultura fue pro forma y que, por ello, no cumplió con el debido proceso de ley en su vertiente procesal. Específicamente, el señor Rolón López arguye que no se le brindó la oportunidad de probar que Zafira no es una Pitbull agresiva y que, por ende, no se le debe aplicar la Ley Núm. 158. No le asiste la razón.
Según se desprende del Informe del Oficial Examinador adoptado en su totalidad por el Secretario de Agricultura *667mediante resolución, el señor Rolón López tuvo amplia oportunidad de exponer su posición durante la vista y de ofrecer prueba a su favor. Allí se reseñan, en detalle, todos los argumentos que esgrimió. De hecho, sometió en eviden-cia, y el Oficial Examinador admitió, copia de la certifica-ción de la vacuna contra la rabia suministrada a Zafira, así como copia de otra consulta veterinaria. Es decir, tuvo y aprovechó la oportunidad que se le brindó de ser oído y presentar prueba a su favor antes de que se confirmara la orden de eutanasia de Zafira, según lo exige el debido pro-ceso de ley procesal. Hernández v. Secretario, supra; 3 L.P.R.A. sec. 2163.
Además, el señor Rolón López no ha alegado que no se haya seguido el procedimiento dispuesto en el Reglamento de Procedimientos Adjudicativos del Departamento de Agri-cultura, Reglamento Núm. 3784 del Departamento de Agri-cultura de 7 de febrero de 1989. En él se detalla la forma en que la agencia deberá notificar a las partes, celebrar la vista, crear un expediente y adjudicar la controversia. Art. VII del Reglamento Núm. 3784, supra. Tampoco surge del expediente irregularidad alguna en el procedimiento que se siguió ante el Departamento de Agricultura.
Aclarado lo anterior, pasamos a examinar la validez constitucional de la Ley Núm. 158 según el debido proceso de ley sustantivo.
V
A. El señor Rolón López sostiene que la Ley Núm. 158 viola el debido proceso de ley sustantivo por resultar irra-cional y arbitraria en relación con su propósito. Según in-dicáramos, el debido proceso de ley sustantivo impide que, al aprobar leyes o al actuar, el Estado afecte de manera irrazonable o caprichosa la libertad o la propiedad de las personas. Rodríguez & Co. v. Lee Stowell, etc., supra.
*668Como en nuestro ordenamiento, según reconocimos en Infante v. Leith, supra, los animales forman parte del pa-trimonio individual, toda medida que impacte los intereses propietarios que sobre ellos se ejerzan está sujeta a los límites impuestos por la cláusula del debido proceso de ley sustantivo de la Sec. 7 del Art. II de la Constitución de Puerto Rico, supra. Por supuesto, ello no significa que el Estado esté impedido, en el ejercicio del poder de razón de Estado, de establecer medidas para regular la tenencia de animales en busca de la protección de la salud, la seguri-dad y el bienestar de las personas.
Según se deduce de la Exposición de Motivos de la Ley Núm. 158, supra, su propósito es proteger a la ciudadanía de los ataques por parte de Pitbulls, perros que describe como animales peligrosos. Evidentemente, la protección de la salud y la integridad física de los ciudadanos constituye un propósito legítimo del Estado y el legislador merece nuestra deferencia en cuanto a la manera en la que persi-gue la consecución de dicho propósito. No obstante, es ne-cesario que la Ley Núm. 158 y su reglamento guarden una relación racional con este objetivo para encontrarse en ar-monía con la cláusula sobre el debido proceso de ley, tal como lo exige nuestra Constitución. Es decir, deben cum-plir con el escrutinio de racionalidad mínima al que están sujetas las medidas de corte socioeconómico.
Al aplicar este escrutinio no nos debemos limitar a ha-cer un ejercicio de erudición en el vacío, sino que debemos tener presente la política pública establecida mediante la Ley Núm. 154 de 4 de agosto de 2008 (5 L.P.R.A. sec. 1660 et seq.), conocida como la Ley para el Bienestar y la Protec-ción de los Animales. En la Exposición de Motivos de dicha ley se expresó que, durante los últimos años, la visión mundial sobre los animales ha cambiado dramáticamente, ya que éstos se han convertido en parte fundamental de nuestras vidas y sociedad. Exposición de Motivos de la Ley Núm. 154 supra, 2008 (Parte 3) Leyes de Puerto Rico 231.
*669Allí también se expresó que los animales son entes sen-sitivos y dignos de un trato humanitario, y que órganos internacionales como la Organización de Naciones Unidas han aprobado declaraciones en las que “se parte de la pre-misa de que todo animal posee derechos y, en particular, derecho a la existencia, al respeto, a la atención, a los cui-dados y a la protección por parte del ser humano”.(10) Ex-posición de Motivos de la Ley Núm. 154, supra. Del texto transcrito se desprende que, en lo que respecta al trato humanitario de los animales, Puerto Rico busca colocarse entre los países cuya política pública es de avanzada. De hecho, la Exposición de Motivos en cuestión concluye al establecer que “Puerto Rico debe destacarse como una so-ciedad sensible y vanguardista, que respeta, protege y cuida de sus animales”. (Enfasis suplido.) Íd., pág. 232. Por ello, a la hora de analizar la relación entre la protección de la ciudadanía y la Ley Núm. 158, para determinar si ésta es racional, debemos tener en mente la política pública esta-blecida en la Ley Núm. 154, supra.
Como indicamos anteriormente, la Ley Núm. 158 pro-híbe de forma absoluta la tenencia de Pitbulls, a no ser que éstos hayan sido inscritos, dentro del año de haber entrado en vigor la prohibición, en un registro que se supone que se haya creado para ese propósito. 5 L.P.R.A. sec. 1601. De no estar inscritos en el registro, procede su eutanasia compul-soria y la posible imposición de multas y penas de cárcel a sus dueños. Reglamento Núm. 6045, supra.
Es necesario tener presente que el Registro de Pitbulls fue creado mediante el Reglamento Núm. 6045, supra, casi cuatro meses después de que el periodo de gracia de un año estatuido en la Ley Núm. 158 expirara, por lo que los due-*670ños de Pitbulls nunca tuvieron tiempo de aprovechar el periodo de gracia. En otras palabras, la disposición me-diante la que se estableció el periodo de gracia siempre fue letra muerta, pues nunca existió la posibilidad jurídica-mente eficaz de registrar a los perros para eximirlos de la eutanasia compulsoria.(11) Ello tiene como consecuencia que todos los Pitbulls en Puerto Rico deben de ser sacrifi-cados, sin excepción alguna.
Como se colige de lo anterior, la implantación de las medidas contenidas en la Ley Núm. 158 y su reglamento tienen como resultado la erradicación de todos los Pitbulls en Puerto Rico mediante la eutanasia compulsoria. Es de-cir, para garantizar la seguridad de las personas, el Estado optó por exterminar a todos los perros Pitbulls, forzando a sus dueños a sacrificarlos, so pena de estar expuestos a multas y condenas de reclusión. La cuestión medular ante nuestra consideración es, pues, si entre la protección de la ciudadanía y la eutanasia compulsoria de todos los Pitbulls de la Isla existe una relación racional.
Tras un examen cuidadoso de esta controversia conside-ramos que la prohibición absoluta de tenencia de Pitbulls así como la falta de un registro, que redundan en la euta-nasia de todos los Pitbulls en Puerto Rico, no guardan una relación razonable con el fin de lograr garantizar la segu-ridad de la ciudadanía. Ello, pues, un conjunto de medidas que causa indefectiblemente la eutanasia de miles de mas-cotas, como Zafira, cuyos dueños las consideran —más que objetos sobre los que ejercen un derecho de propiedad cons-titucionalmente protegido— parte de su familia, no pueden ser concebidas como medidas que guardan una relación ra-cional con la seguridad de la ciudadanía.
*671A pesar de la amplia facultad que tiene el legislador para regular la posesión de los perros y demás animales en el ejercicio legítimo del poder de razón de Estado, y que la manera en que escoja ejercerla merece nuestra debida defe-rencia, consideramos que no puede sostenerse que exista una relación racional entre la búsqueda de la seguridad de la ciudadanía y la Ley Núm. 158 y su reglamento que cum-pla con el escrutinio de racionalidad mínima aplicable. Como indicamos anteriormente, Puerto Rico es la única ju-risdicción estatal en la que se ordena la eutanasia compul-soria de todo Pitbull, sin excepción. Ello es indicativo de que el exterminio de un tipo de perro no se considera, por nin-guno de los cincuenta estados, racionalmente relacionado al fin de garantizar la seguridad de la ciudadanía. Además, la eliminación de toda una clase de perros y sus cruces cuyo comportamiento, según los expertos, no es más peligroso que el del resto de los perros resulta ilógica, sobre todo con-siderando la fuerte política pública a favor del trato huma-nitario de los animales establecida mediante la Ley Núm. 154, supra, y de la oposición tenaz que desde hace décadas ejercen los estudiosos del comportamiento animal.(12)

Lo anterior no significa, bajo ningún concepto, que igno-remos el hecho de que cualquier animal doméstico, al igual que los perros aquí involucrados, están en contacto cons-tante con seres humanos a los que pueden hacer daño ya sea mediante su mordida, su fuerza o mediante el contagio de enfermedades. Es por ello, que cada ciudadano que dis-fruta de un derecho propietario sobre sus animales debe cerciorarse de tomar, en todo momento, las medidas necesa-rias para evitar que éstos causen daño a los miembros de su propia familia, a sus vecinos y a cualquiera que pueda en-trar en contacto con éstos. De hecho, como es sabido, el Art. 
*672
1805 de nuestro Código Civil, 31 L.P.R.A. sec. 5144, impone a quienes poseen animales la responsabilidad por los daños que éstos causen.

Recalcamos, además, que el Estado cuenta con amplia facultad para regular la posesión de animales y mascotas, y así conseguir garantizar la protección de la ciudadanía. Como señalamos, la Ley Núm. 70 faculta al Secretario de Agricultura para proscribir aquellos animales que sean no-civos para las industrias que regula. 5 L.P.R.A. sec. 1601. Cabe señalar, además, que el Secretario del Departamento de Recursos Naturales está facultado para designar aque-llas especies que estime perjudiciales para la vida silvestre de nuestra Isla y su hábitat natural. Véase Ley Núm. 241 de 15 de agosto de 1999, conocida como la Ley de Vida Silvestre de 1999 (12 L.P.R.A. sec. 107 et seq.).
En el caso específico de los perros, el legislador posee amplia facultad para restringir su tenencia en el ejercicio de su poder de razón de estado. De hecho, en la gran ma-yoría de las jurisdicciones estatales se regula de forma es-tricta su posesión, sin vulnerar los derechos propietarios de los ciudadanos. Así, por ejemplo, podría exigir que los dueños los inscriban en registros de mascotas, que los cus-todien de una forma específica dentro y fuera de su hogar, y que de no hacerlo cumplan con multas y penas. Incluso, podría ordenar su eutanasia en casos específicos.
La Sentencia emitida hoy por este Foro constituye una orden de facto para que, como ocurrió en este caso, el Es-tado intervenga con toda familia que tenga un Pitbull en su hogar y le ordene sacrificarlo, so pena de multas y hasta penas de cárcel. Al haberse dividido igualmente, de forma que procedió a confirmar la sentencia recurrida, este Tribunal avala la implantación de un estatuto que es contra-rio al Art. II, Sec. 7 de nuestra Constitución, supra, y cuyo resultado será la eutanasia de miles de mascotas.
*673Cerradas las puertas de este Tribunal, en las manos de los demás poderes Constitucionales queda el destino de es-tos animales. No albergamos duda de su inconformidad con la implantación de esta medida, pues ha quedado evi-denciado patentemente en varias ocasiones. Así, por ejem-plo, el Secretario de Agricultura paralizó todos los casos relacionados con la Ley Núm. 158 y prohibió a los veteri-narios de la agencia que dirige dictar órdenes de eutanasia adicionales. Por su parte, la Asamblea Legislativa aprobó el P. de la C. 1890, supra, en cuya Exposición de Motivos se cataloga la Ley Núm. 158 como un error y cuyo Informe de la Comisión de Recursos Naturales, Ambientales y de Energía de la Cámara de Representantes, supra, indica que dicha ley “no adelanta ningún fin público”. Además, la Cámara de Representantes aprobó la Resolución de la Cá-mara 443, supra, para establecer una moratoria adicional en los casos relacionados con la Ley Núm. 158 y “detener los sacrificios injustificados”. Exposición de Motivos de la R.C. de la C. 443, supra.
Considerando lo anterior, confiamos en que tanto el Po-der Ejecutivo como el Legislativo, a diferencia de este Tribunal, llevarán a cabo lo que esté dentro del alcance de sus respectivas facultades para que el Departamento de Agri-cultura no proceda con la eutanasia de Zafira ni de nin-guna otra mascota de acuerdo con la Ley Núm. 158 y su reglamento.

(1) Cabe señalar que la única vez que el Secretario de Agricultura ejerció sus facultades reglamentarias bajo el referido estatuto lo hizo para probar el Reglamento para Designar como Animales Perjudiciales a Ciertas Especies Detrimentales a los Intereses de la Agricultura y de la Salud Pública, Reglamento Núm. 7299 del Depar-tamento de Agricultura de 7 de agosto de 2007. Mediante el referido reglamento se prohibió la importación y el tráfico en Puerto Rico de tres tipos de monos: mono patas, mono Rhesus y mono ardilla.


(2) El foro apelativo intermedio también emitió otra sentencia en la que con-firmó la orden de eutanasia dictada contra otro Pitbull en el caso de la señora Montañez Vargas. Véase Fátima Montañez Vargas v. Departamento de Agricultura, KLRA-2008-01296.


(3) Sin embargo, según se deduce del expediente, Zafira nunca ha sido confis-cada y ha permanecido en el hogar del señor Rólon López en todo momento.


(4) El señor Rolón López también alegó que el Tribunal de Apelaciones se equi-vocó al determinar que el Informe del Oficial Examinador, según fue adoptado por el Secretario de Agricultura, confirmó la orden de eutanasia. No le asiste la razón. Surge claramente del Informe del Oficial Examinador que éste recomendó confirmar la orden de eutanasia. Este hecho es independiente de que también haya expresado en sus conclusiones de derecho tener dudas sobre la constitucionalidad de la Ley Núm. 158, el señor Rolón López no ha negado que Zafira sea Pitbull. De hecho, el señor Rolón López registró a Zafira en la Federación Canófila de Puerto Rico como una American Pitbull Terrier, y en el expediente consta una carta suscrita por el presidente de dicha organización en la que da fe de ello. Por ende, debido a que en el caso ante nos no se ha alegado que la Ley Núm. 158 resulta inconstitucional por vaguedad en su aplicación respecto al objeto de la controversia, es decir, respecto a Zafira, es improcedente indagar más allá en cuanto a este señalamiento de error.


(5) La Ley Núm. 158 también dispone que para poder ser inscritos en el registro, los perros debían ser esterilizados y tatuados con un signo que indicara que habían sido sometidos a este proceso quirúrgico. 5 L.P.R.A. sec. 1601. Una vez se presentara la solicitud de inscripción con los demás documentos requeridos y se pagara una cuota de $25, el Departamento de Agricultura emitiría una placa y un certificado de registro. Íd. La placa estaría gravada con el número asignado al perro en el registro y debía ser fijada en su collar. Íd.


(6) Estos estados son: Florida, Illinois, Maine, Minnesotta, Nueva Jersey, Nueva York, Oklahoma, Pennsylvania, Texas y Virginia. S. Gray Hussain, Attacking the Dog-bite Epidemic: Why Breed-specific Legislation Won’t Solve the Dangerous-Dog Dilemma, 74 (Núm. 5) Fordham L. Rev. 2847, 2860 n.115 (2004). En California, una ley estatal permite ordenanzas municipales que prescriban la esterilización de cier-tas razas. No obstante, se prohíbe que una raza en específico sea clasificada como peligrosa per se. íd.; Cal. Health & Safety Code Sec. 122331 (2009).


(7) No obstante, en algunos estados en los que no se ha proscrito la legislación sobre razas en específico hay municipios y ciudades en los que existen ordenanzas que prohíben la posesión de Pitbulls.


(8) Véase Informe sobre el P. de la C. 1890 de la Comisión de Seguridad Pública y Asuntos de la Judicatura del Senado de 12 de noviembre de 2009.


(9) Es preciso señalar que, aunque los estándares de adjudicación para medidas socioeconómicas según el debido proceso de ley sustantivo son similares a los aplica-bles bajo la garantía a la igual protección de las leyes que también se encuentra en la See. 7 del Art. II de la Constitución, existe una diferencia fundamental. Según ex-plica el Prof. J. J. Álvarez González, el debido proceso de ley sustantivo exige que la medida sea razonable en relación con su propósito, independientemente de que con-tenga una clasificación. Por su parte, bajo la igual protección de las leyes se enjuicia la racionalidad de la clasificación de acuerdo con el propósito gubernamental. J.J. Álvarez González, Derecho constitucional de Puerto Rico y relaciones constitucionales con los Estados Unidos, Bogotá, Ed. Temis, 2009, pág. 826.


(10) Aclaramos que no resolveríamos en este momento si, como indica la Expo-sición de Motivos de la Ley Núm. 154, los animales tienen derechos desde un punto de vista estrictamente jurídico. Mediante el citado texto, sólo se busca reseñar las fuentes de las que se nutrió el legislador al establecer la política pública respecto a determinados animales.


(11) Según se desprende de la Resolución del Secretario de Agricultura en la cual se adoptó el Informe del Oficial Examinador, sólo se inscribieron en el registro die-ciocho perros. Sin embargo, y pesar de que éstos lograron acceso al registro, al mo-mento de su inscripción ya el periodo de gracia había expirado.


(12) Por todo lo anterior, resulta innecesario evaluar la constitucionalidad de la Ley Núm. 158 según la garantía constitucional a la igual protección de las leyes y, por ende, no discutiremos el señalamiento del señor Rolón López a esos efectos.